Exhibit LML REPORTS DECEMBER 31, 2 Company reports business growth and expanded profitability for both third quarter and nine month period as net income increases $509,000 and $957,000 respectively VANCOUVER, BC, February 6, 2009 — LML PAYMENT SYSTEMS INC. (“LML”) (NASDAQ: LMLP), a leading payments technology provider of financial payment solutions for e-commerce and traditional businesses, reports results for its third quarter and nine month period ended December 31, 2008. Revenue for the three months ended December 31, 2008 was approximately $3 million, compared to $3.4 million in revenue for the three months ended December 31, 2007.GAAP net income for the quarter was approximately $281,000, or $0.01 per share, compared to GAAP net loss of approximately $228,000, or $0.01 per share, for the third quarter fiscal 2008, an improvement of $509,000.Non-GAAP net income for the third quarter fiscal 2009 was approximately $501,000 or $0.02 per share compared to approximately $414,000 or $0.02 per share for the third quarter last year. Revenue for the nine months ended December 31, 2008 was approximately $9.3 million, an increase of approximately 15.8%, from revenue of approximately $8 million for the nine months ended December 31, 2007.GAAP net income for the same period was approximately $300,000, or $0.01 per share, compared to GAAP net loss of approximately $657,000 or $0.03 per share, for the same period during fiscal 2008, an improvement of $957,000.Non-GAAP net income for the nine months ended December 31, 2008 was approximately $1,613,000 or $0.06 per share compared to approximately $846,000 or $0.04 per share for the same period last year, an improvement of $767,000. Non-GAAP net income excludes stock-based compensation, depreciation and amortization, and other non-recurring items.A reconciliation of GAAP to non-GAAP financial measures is attached. Q3 Highlights · 271 new customers added; · Transaction Payment Processing business increased 12% · Net income of $281,000 versus net loss of $228,000 - an improvement of $509,000. 9 Months Highlights · Revenue increase of 15.8% to $9.3 million · Net income of $300,000 versus net loss of $657,000 - an improvement of $957,000. “We are pleased with these results.Despite a troubled global economy, our transaction payment processing segment business increased by 12% this quarter year-over-year and by 6% sequentially, quarter-over-quarter. We are also pleased with the growth in profitability for the quarter and for the nine month period and believe this represents our strategy for continued profitable growth as we align our resources and strengthen our business.We believe that, even as consumer confidence dampens, overall consumer spending will continue to shift to the Internet where consumers already experience added convenience and favorable pricing.In the brick and mortar world, the ongoing migration from paper based payment transactions to electronic transactions is expected to continue and both of these trends represent positive news for our channel partners, end-customers and the markets we service,” said Patrick H. Gaines, Chairman and Chief Executive Officer. -cont’d- Conference Call Management will host a conference call Monday, February 9, 2009 at 1:30pm Pacific Time (4:30 pm Eastern Time) to discuss these results.To participate in the conference call, please dial in 5-10 minutes before the start of the call and follow the operator’s instruction.If you are calling from the United States or Canada, please dial 800-920-2983.International callers please dial 212-231-2905. If you are unable to join the call, a telephone replay will be available through February 18, 2009 by dialing 800-558-5253 from within the U.S. or Canada, or 416-626-4100 if calling internationally.Please reference reservation number 21414403 when prompted. About LML Payment Systems Inc. (www.lmlpayment.com) LML Payment Systems Inc., through its subsidiaries Beanstream Internet Commerce Inc. in Canada and LML Payment Systems Corp. in the U.S., is a leading provider of financial payment processing solutions for e-commerce and traditional businesses.We provide credit card processing, online debit, electronic funds transfer, automated clearinghouse payment processing and authentication services, along with routing of selected transactions to third party processors and banks for authorization and settlement. Our intellectual property estate, owned by subsidiary LML Patent Corp., includes U.S. Patent No.
